DETAILED CORRESPONDENCE
This Office action is in response to the application filed 6/29/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/29/2020 and 07/13/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2-11 and 13-20, are objected to because of the following informalities:  
The capital letter “C” for the word claim should be a lower case “c”. Hence, the word “Claim” should be - - claim - - .
  Appropriate correction is required.

Objections to Specification
The use of the term “QR code”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 18 contains the trademark/trade name “QR code”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe digital codes and, accordingly, the identification/description is indefinite.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9 12-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogomolny et al., WO 2020/121306 hereinafter “Bogomolny”.

As per claim 1. Bogomolny teaches a method for acquiring vehicle information in a drive-through vehicle inspection system, comprising: 
acquiring at least one image of a tire sidewall surface from a moving vehicle passing through a field of view of said drive-through vehicle inspection system (see at least para. 47 which teaches—“a camera device can capture multiple images of a wheel at a given frame rate (e.g., 100-250 frames per second) when the vehicle is passing through an inspection lane” along with para. 31);
evaluating said acquired at least one image to detect an engraved marking representing a digital code on said tire sidewall surface (see at least para. 65-68 which teaches—identifying the text marked on the tires); 
extracting, from said detected engraved marking, information associated with said moving vehicle (see at least para. 81 which teaches—“… tire inspection in the aspect of text identification and analysis of the tire sidewall markings” along with para. 85 which teaches—“so that the trained model is capable of extracting features representative of a tire image segment without anomaly”; therefore, taken together teaches this element. Also, see FIG. 5).

As per claim 3. Bogomolny discloses the method of Claim 1 and further teaches wherein evaluating said at least one image to detect said engraved marking includes identifying a first portion of said engraved marking having a first optical reflectivity, and a second portion of said engraved marking having a second optical reflectivity (see at para. 69 here the plurality of polygons/bounding boxes are equivalent to a first and second portion, along with para. 71 which teaches—“The polygons/bounding boxes are then cropped to images portions, each image portion corresponding to a single bounding box and containing a text portion thereof. These image portions are then provided as input to the text recognition module one by one” In para. 77—which teaches an “…image portion”. Thus, taken together reads on this limitation. Also, see FIG. 5).

As per claim 4. Bogomolny discloses the method of Claim 1 and further teaches wherein said engraved marking encodes information associated with at least one parameter of a wheel assembly on said moving vehicle (see at least para. 66 which teaches—“text marked on the tire refer to tire sidewall markings including standardized data characterizing the tire, such as, e.g., dimensions/sizes, construction, assembly, operating characteristics and manufacture etc.” along with para. 31).

As per claim 5. Bogomolny discloses the method of Claim 4 and further teaches wherein said at least one parameter corresponds to at least one of a tire size, a wheel rim size, a tire characteristic, a tire identifier, a date, or a wheel assembly service record (see at least FIG. 6).

As per claim 6. Bogomolny discloses the method of Claim 1 wherein said engraved marking encodes information representing at least one parameter of said moving vehicle record (see at least para. 31 which teaches—“The vehicle can be a moving vehicle which passes through a specific location (e.g. , an inspection station or an inspection lane) equipped with the image acquisition device, or a static vehicle parked therein” along with para. 66 when taken together teaches on this limitation).

As per claim 7. Bogomolny discloses the method of Claim 6 wherein said at least one parameter includes at least one of a vehicle make, model, year of manufacture, trim level, vehicle service record, vehicle identifier, or owner identifier record (see at least FIG. 6).
As per claim 8. Bogomolny discloses the method of Claim 1 further teaches including acquiring at least one image of a tire tread pattern from a wheel assembly of said moving vehicle passing through said field of view of said drive-through vehicle inspection system (see at least para. 60 along with 31,  FIG. 3—when taken together teaches a sub-segment corresponding to the tread of the tire captured when a moving vehicle passes through an inspection station); 
wherein said information associated with said moving vehicle extracted from said detected engraved marking on said tire sidewall contains tire information including at least one of a tire size, a wheel rim size, a tire characteristic, a tire identifier, or a tire manufacturer (see at least para. 66 which teaches—“text marked on the tire refer to tire sidewall markings including standardized data characterizing the tire, such as, e.g., dimensions/sizes, construction, assembly, operating characteristics and manufacture etc.”); 
storing said tire information within a database in association with said image of said tire tread pattern (see at least para. 37-38 which teaches storing the acquired images of the vehicle wheels); and 
subsequently utilizing said database to recall said tire information for tire tread pattern images matching said stored image of said tire tread pattern (at least para. 87 reads on this element at such “compares the extracted features with the features representative of a tire image segment without anomaly in order to determine if an anomaly is detected”. Here this comparison (e.g. matching) is applied to the tire (e.g. tire tread pattern. Also, related are FIG. 2 and FIG. 3).
As per claim 9. Bogomolny disclose the method of Claim 1 and further teaches wherein acquiring said at least one image includes illuminating said tire sidewall surface from at least one illumination source (see at least para. 32 which teaches “an illumination device…situated at an appropriate height and/or angle in relation to the tire”).

As per claim 12. Bogomolny teaches a drive-through vehicle inspection system having an operative field of view through which a moving vehicle passes during an inspection, comprising: 
at least one sensor system configured to acquire measurements associated with said moving vehicle passing through said operative field of view (see at least para. 31 along with 47 which when taken together reads on this element); 
at least one optical imaging system configured to acquire at least one image of a tire sidewall surface associated with a wheel assembly of said moving vehicle (see at least para. 32); 
a processing system operatively coupled to receive said acquired measurements from said at least one sensor system and said at least one image from said optical imaging system, said processing system configured with software instructions to evaluate said at least one image to identify engraved markings on said tire sidewall surface (see at least para. 82 along with 8, 34 and 42 which teaches this element when taken together along with para. 97); 
wherein said processing system is further configured with software instructions to extract data from each identified engraved marking (best illustrated in FIG. 5).
As per claim 13. Bogomolny discloses the drive-through vehicle inspection system of Claim 12 and further teaches wherein said processing system is further configured with software instructions to identify a vehicle parameter from said extracted data, said vehicle parameter including at least one of a vehicle make, model, year of manufacture, trim level, vehicle service record, vehicle identifier, or owner identifier (see at least para. 66 along with 31, 41-43, FIG. 5 and FIG. 6).

As per claim 14. Bogomolny discloses the drive-through vehicle inspection system of Claim 13 and further teaches wherein said processing system is further configured with software instructions to utilize said identified vehicle parameter to retrieve vehicle-specific data from an indexed database of vehicle records (see at least para. 37-38 along with 41-43, FIG. 2), and 
to utilize said retrieved vehicle-specific data together with said acquired measurements to generate a vehicle inspection report (para. 38 teaches “provide, as
output, the text analysis result” along with FIG. 5 describes an equivalent of this element. Furthermore, the taught output via a graphic user interface is a generated inspection report of the tire).

As per claim 15. Bogomolny discloses the drive-through vehicle inspection system of Claim 12 further teaches wherein said processing system is configured with software instructions to identify said engraved markings on said tire sidewall surface by locating tire sidewall markings within said acquired at least one image consisting of regions having a first optical reflectivity and regions having a second optical reflectivity which differs from said first optical reflectivity (see at para. 69 here the plurality of polygons/bounding boxes are equivalent to a first and second portion, along with para. 71 which teaches—“The polygons/bounding boxes are then cropped to images portions, each image portion corresponding to a single bounding box and containing a text portion thereof. These image portions are then provided as input to the text recognition module one by one” In para. 77—which teaches an “…image portion”. Thus, taken together reads on this limitation. Also, see FIG. 5).

As per claim 16. Bogomolny discloses the drive-through vehicle inspection system of Claim 12 and teaches further including an illumination source oriented to illuminate said tire sidewall surface during acquisition of said at least one image (see at least para. 32 which teaches “an illumination device…situated at an appropriate height and/or angle in relation to the tire”).

As per claim 18. Bogomolny discloses the drive-through vehicle inspection system of Claim 12  and further teaches wherein said engraved markings on said tire sidewall surface represent at least one of a digital code, a 2D barcode, a QR code, or alphanumeric symbols (Bogomolny: see at least para. 79 along with FIG. 6 which teaches alphanumeric symbols on the sidewall of the tire).

As per claim 19. Bogomolny discloses the drive-through vehicle inspection system of Claim 12 and further teaches wherein said processing system is further configured with software instructions to identify a wheel assembly parameter from said extracted data, said wheel assembly parameter including at least one of a tire size, a wheel rim size, a tire characteristic, a tire identifier, a date, or a wheel assembly service record (see at least FIG. 6).


Claims 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittmann et al., (US 2017/0124784 A1) hereinafter “Wittmann”.

As per claim 20. Wittmann discloses a method for recalling tire-associated data during an unattended drive-through vehicle inspection process by automatic identification of installed tires on a vehicle passing through an associated inspection area, comprising: 
acquiring at least one image of a tire tread surface for an installed tire on the vehicle (see at least para. 155-156 along with 159 and 194. Also, related are FIG. 1-4 and para. 204 which reads on this element); 
conveying at least a portion of said at least one image as input data to a processing system configured with artificial intelligence software instructions to identify tire-specific information through recognition of one or more tire tread features contained within said at least one image of the tire tread surface (see at least para. 183 for machine learning which is equivalent to artificial intelligence. In at least  para.  49-50 along with 55, 58 and 123 teaches transmitting data analyzing and associating the image of the to determine the condition of the tire, FIG. 23); 
evaluating said input data with an artificial intelligence framework formed by said software instructions within said processing system (see at least para. 26 along with 121 which reads on this element); 
responsive to said evaluation, receiving, from said artificial intelligence framework, tire identifying information for association with the imaged tire tread surface (see at least para. 79 along with 114-118 reads on this element); and 
utilizing said tire identifying information to recall, from a data store, tire associated data for the identified tire (see at least 177 along with 183 and 187 which reads on this element).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bogomolny in view of Hoshiba et al., US 2021/0039448, hereinafter “Hoshiba”.
As per claim 2.  Bogomolny discloses the method of Claim 1 as taught above; however, Bogomolny is silent on a QR code. Yet, Hoshiba teaches wherein said digital code is a QR code (Hoshiba: best illustrated in FIG. 3 and FIG. 4).
Thus, the combination of Bogomolny in view of Hoshiba is achieved by incorporating the teaches of Hoshiba into the invention of Bogomolny by at least  engraving the QR code on the tire. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bogomolny in view of Hoshiba because such combination will provide a technique for “provides a tire in which the initial readability is improved” (para. 8, Hoshiba).

Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bogomolny in view of Wittmann et al. US 2017/0124784 hereinafter “Wittmann”.

As per claim 10. Bogomolny discloses the method of Claim 1 further including acquiring tire tread depth measurement data from a plurality of tires on said vehicle passing through said drive through vehicle inspection system (Wittmann: see at least 40-41, 48, 61); and
 generating a vehicle inspection report containing said acquired tire tread depth measurement data and said associated information extracted from at least one detected engraved marking (see at least para. 170 along with 194).
Thus, the combination of Bogomolny in view of Wittmann is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bogomolny in view of Wittmann because such combination will provide a technique for inspecting a tire of a vehicle while moving or stationary (para. 14, Wittmann).

As per claim 11. Bogomolny disclose the method of Claim 1 and further teaches utilizing said associated information extracted from at least one detected engraved marking to recall specification values in at least para. 87 along with 37-38; however, Bogomolny is silent on further including acquiring measurements representative of an axle or wheel alignment. Yet, Wittmann teaches acquiring measurements representative of an axle or wheel alignment for said vehicle passing through said drive- through vehicle inspection system (Wittmann: see at least para. 115 along with 12, 50, 172 and FIG. 1 which teaches an automobile entering a gas station passing over a surface 16, positioned between two sensor units 12 and 14. The sensor units 12 and 14 automatically collects data regarding the automobile and the tires that includes detecting wheel alignment.); 
utilizing said associated information extracted from at least one detected engraved marking to recall vehicle axle or wheel alignment specification values from an accessible indexed database (Bogomolny in at least para. 87 teaches the extraction of information based on the engraved markings from a database as such on this element at such “compares the extracted features with the features representative of a tire image segment without anomaly in order to determine if an anomaly is detected”. Here this comparison (e.g. matching) is applied to the tire (e.g. tire tread pattern. Along with at least para. 37-38 which teaches storing and acquiring images of the vehicle wheels from a database. Also, related are FIG. 2 and FIG. 3). However, Bogomolny is silent on axle or wheel alignment specification values; and 
evaluating said acquired measurements against said recalled specification values to generate an indication of a vehicle alignment status (Wittmann teaches in at least para. 20 along with 50, 172 analyzing acquired measurements to determine at least a wheel alignment which readings on this element).
Thus, the combination of Bogomolny in view of Wittmann is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bogomolny in view of Wittmann because such combination will provide a technique for inspecting a tire of a vehicle while moving or stationary (para. 14, Wittmann).

As per claim 17. Bogomolny discloses the drive-through vehicle inspection system of Claim 12 and further said sensor system is configured to acquire data representative of tire; however, Bogomolny is silent on data representative of tire tread depths and/or wheel or axle alignments from said moving vehicle.  Yet, Wittmann teaches (Wittmann: see at least para. 115 along with 12, 50, 172 and FIG. 1 which teaches an automobile entering a gas station passing over a surface 16, positioned between two sensor units 12 and 14. The sensor units 12 and 14 automatically collects data regarding the automobile and the tires that includes detecting wheel alignment.).
Thus, the combination of Bogomolny in view of Wittmann is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bogomolny in view of Wittmann because such combination will provide a technique for inspecting a tire of a vehicle while moving or stationary (para. 14, Wittmann).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661